      CASE 0:20-cv-00165-ECT-KMM Document 25 Filed 06/05/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

 _________________________________

 Tierre Theo Walton,                                        Case No. 0:20-cv-00165-ECT-KMM

                         Plaintiff,

 v.                                                                    ORDER

 Blue Earth County, and Bradley Peterson,
 Sheriff, Blue Earth County,

                   Defendants.
 _________________________________

        This Order addresses several letters Mr. Walton has filed since the Court issued its

Scheduling Order on April 7, 2020. These letters were made part of the official record on April

30, May 7, May 26, May 28, and June 2, 2020. ECF Nos. 17, 18, 19, 21, 22. In each letter,

Mr. Walton describes matters that arose after he filed his Complaint. The Complaint, which was

filed on January 10, 2020, alleges that while in the custody of the Blue Earth County Sheriff at

the county jail, Mr. Walton received inadequate medical care for a gunshot wound. ECF No. 1.

His claims include: (1) he was not taken to the hospital for a spike in blood pressure, despite a

severe risk of blood clots; (2) he was denied access to a wheelchair; and (3) he received no

treatment for his and his inability to sleep. Id. at 4–5.

        The Federal Rules of Civil Procedure provide that “[o]n motion and reasonable notice,

the court may, on just terms, permit a party to serve a supplemental pleading setting out any

transaction, occurrence, or event that happened after the date of the pleading to be

supplemented.” Fed. R. Civ. P. 15(d). It is unclear if Mr. Walton is attempting such an

amendment or supplementation. Although the five letters Mr. Walton has filed since April 30th




                                                   1
      CASE 0:20-cv-00165-ECT-KMM Document 25 Filed 06/05/20 Page 2 of 2



address events that happened after the date of the Complaint, he has not filed a motion to

supplement his pleading or otherwise requested that the Court permit him to do so. The Court

issues this Order to provide clarity for both Mr. Walton and the Defendants regarding the scope

of the litigation. At this time, because Mr. Walton has not sought leave to amend his complaint

or file a supplemental complaint, the Court does not treat these letters as raising any new claims.

This case remains limited to the claims set forth in Mr. Walton’s original Complaint.

       The Scheduling Order set a June 1, 2020 deadline for seeking to amend or supplement the

pleadings, including motions to add parties or claims. ECF No. 16. The Court finds there is good

cause to modify this deadline because Mr. Walton filed several letters prior to the June 1, 2020

deadline and because he is a pro se litigant. Fed. R. Civ. P. 16(b)(4). Therefore, the Court will

extend the deadline for Mr. Walton to file a motion to amend or supplement his Complaint until

July6, 2020. Before allowing any amendment or supplementation, the Defendants will be given

a chance to respond to the motion as contemplated by the Scheduling Order’s provisions

regarding nondispositive motions. ECF No. 16 at 3 (providing 14 days for a response to any

nondispositive motion).

       IT IS SO ORDERED.


Dated: June 5, 2020                           s/ Katherine Menendez
                                              Katherine Menendez
                                              United States Magistrate Judge




                                                 2
